Citation Nr: 1815955	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-15 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected sinusitis.

2. Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.

3.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due service-connected disability.

5.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.

6.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for frostbite residuals of the right lower extremity.

8.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for frostbite residuals of the left lower extremity.

9.  Entitlement to service connection for a gastrointestinal disorder, to include chronic gastritis and/or a peptic ulcer.

10.  Entitlement to service connection for prostate cancer.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for degenerative joint disease of the right shoulder.

14.  Entitlement to service connection for degenerative joint disease of the left shoulder.

15.  Entitlement to service connection for degenerative joint disease of the right elbow.

16.  Entitlement to service connection for degenerative joint disease of the left elbow.

17.  Entitlement to service connection for degenerative joint disease of the right wrist.

18.  Entitlement to service connection for degenerative joint disease of the left wrist.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran appellant served on active duty in the United States Army from June 1960 to June 1962.  He subsequently was a member of the Army National Guard for several years, possibly until 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico in July 2014, October 2015, and December 2016.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for sleep apnea was addressed in the April 14, 2016 deferred rating action, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary with respect to all of the claims on appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded to the RO for action as described below.

Review of the appellant's claims file reveals that additional VA treatment records dated from October 2015 onward underwent RO review after the April 2016 Statement of the Case (SOC) was issued; that SOC addressed 16 of the 18 issues on appeal.  The case was transferred to the Board, in August 2017, without any additional consideration of those 16 issues in a Supplemental Statement of the Case (SSOC).  An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare an SSOC reviewing the evidence added to the claims file after the April 2016 SOC was issued.  38 C.F.R. § 19.31(b)(1).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

In addition, the appellant has stated that he was a member of the Army National Guard from 1963 until 1974.  The appellant has also stated that some of his claimed service connection conditions are related to his National Guard duty.  For example, he has reported that his posttraumatic stress disorder (PTSD) is related to an incident wherein he fired a weapon at a person while he was performing National Guard duties.  Review of the evidence of record does not reveal the inclusion of any National Guard personnel or medical treatment records.  The evidence of record also does not contain any verification of any National Guard period of active duty for training (ACDUTRA) or any period of inactive duty for training (INACDUTRA).  On remand, these deficiencies must be rectified.

The SOC issued in July 2017 (pertaining to the sinus disability increased rating issue), indicates that a review of the appellant's VA medical treatment records was accomplished, to include records dated between June 2015 and September 2016.  However, no VA treatment records for the appellant dated after October 2015 have been included in the electronic record available to the Board.  

As a general matter, VA is required to obtain pertinent Federal government records, including service medical treatment records and VA medical treatment records.  38 C.F.R. § 3.159(c)(2).  Because such Federal records could reflect the nature, onset date, etiology, extent and severity of the claimed disabilities and conditions, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all National Guard records for the appellant and all VA records for him dated from October 2015 onward must be obtained and associated with the claims file.  

Finally, the evidence of record reflects that the appellant has been treated by private physicians.  For example, a January 28, 2015 letter from a private rheumatologist indicates treatment since 2003, and a January 2015 letter from a private family practice physician reflects current treatment.  However, it does not appear that all relevant private treatment records have been included in the evidence of record.  On remand, all outstanding private treatment records should be obtained.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to his claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Verify the appellant's dates of Army National Guard service, to include the specific dates when he was on ACDUTRA and when he was on INACDUTRA.  

3.  Search, at the National Personnel Records Center, or other appropriate sources, such as the Puerto Rico National Guard, for the rest of the appellant's service medical treatment records.  In particular, search for the appellant's National Guard medical records for the period from June 1962 through his separation from the National Guard.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  With assistance from the appellant as needed, identify and obtain all pertinent outstanding private medical treatment records from 2003 onward, as well as all outstanding VA treatment records from October 2015 onward.

5.  If attempts to obtain records are unsuccessful, the appellant and his representative, if any, must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

6.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issues on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

